Citation Nr: 1718026	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-08 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 1, 2009 to October 9, 2014. 

3.  Entitlement to an initial increased rating in excess of 70 percent for PTSD from October 10, 2014. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers (NACVSO)


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2002 to September 2002 and January 2003 to September 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

In his April 2011 VA Form 9 (substantive appeal), the Veteran requested a hearing before a decision review officer (DRO).  A hearing was scheduled for May 6, 2015, but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.

Subsequent to the Veteran's substantive appeal but before the case was certified to the Board, the Veteran was afforded an additional VA PTSD examination.  Based on that examination report, the RO in an October 2014 rating decision awarded a staged rating of 70 percent from October 10, 2014.  Because this staged rating does not represent a grant of the maximum benefits allowable for the entire rating period, and the Veteran wished to continue his appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that NACVSO did not file a Form 646, Statement of Accredited Representative in an Appealed Case.  In September 2016, the RO sent a letter to NACVSO, requesting the Form 646 within 20 days, but there was no response. 

The issues regarding entitlement to an increased rating for the Veteran's service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

There is no competent medical evidence of a bilateral hearing loss disability, as defined by VA regulations.
CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements are in the claims file and were reviewed in connection with his claim.  In March 2010, the Veteran underwent a VA audiological examination.  The examination report is adequate for adjudication purposes because it describes the Veteran's hearing loss symptoms and his noise exposure, and it contains the required components of VA audiological testing.  The Veteran has not identified any outstanding evidence to be collected.  

Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Factual Background 

The Veteran reported difficulty hearing that he believes is related to explosions and weapons fire during his service in Iraq.  In his February 2010 VA audiological examination, he described his hearing loss symptoms as occasionally needing things repeated and hearing high pitched noises in his ears.  The examiner reported the Veteran's in-service noise exposure including explosions, grenade launchers, and machine gun fire over several years, and noted that the Veteran did not use hearing protection during combat.  

An audiogram revealed pure tone thresholds in decibels, as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
15
15
10

The speech recognition score, using the Maryland CNC word list, was 100 percent bilaterally.  The audiologist reported these test results as normal hearing bilaterally for all frequencies tested.  For this reason, the RO in a March 2010 rating decision denied the Veteran's claim for entitlement to service connection for hearing loss due to lack of evidence of a current disability for VA purposes.  

A review of the medical and lay evidence of record subsequent to this examination does not reveal any additional reports of hearing loss symptoms.  

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran reported difficulty hearing manifested by occasionally needing things repeated and hearing high pitched noises and ringing in his ears.  He is certainly competent to describe these symptoms, and the Board finds no reason to doubt his credibility; however, not all auditory symptoms constitute a hearing loss disability for VA purposes.  For example, tinnitus, or ringing in the ears, is a separate disability for which the Veteran is service connected.  Moreover, it is quite clear from 38 C.F.R. § 3.385 that a hearing loss disability for VA purposes requires specific auditory testing thresholds to be met.
 
The most probative evidence, i.e., the February 2010 examination, reflects that the Veteran's hearing level does not qualify as a disability for VA disability purposes.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran's examination results show that there is no current right ear or left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  In the absence of proof of present hearing loss disability under this regulation, there is no valid claim of service connection.  Brammer v. Derwinski, 38 Vet. App. 223, 225 (1992). 

As noted above, a complete review of the record does not indicate that subsequent to this examination the Veteran sought treatment for or otherwise reported hearing loss symptoms.  

Because the evidence shows that the Veteran has not had a hearing disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's PTSD increased rating claim so that every possible consideration is afforded.  

The record indicates that the Veteran was under the care of a private mental health provider during 2014 (See October 2014 VA examination in VBMS); however, records from this clinician are not in the claims file.  Because the rating period at issue is December 2009 to present, any outstanding records from 2014 are pertinent and must be obtained if possible.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected PTSD disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment, including records from Dr. Lyons from 2014 as referenced in the existing record.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received (i.e., update to the present complete records of his VA treatment for PTSD).

3.  The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative the opportunity to respond, and return the record to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


